Opinion issued July 20, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00615-CV
____________

MHI PARTNERSHIP, LTD. AND MCGUYER HOMEBUILDERS, INC.,
Appellants

V.

VANESTA Y. ADESINA, et. al., Appellees




On Appeal from the 268th District Court
Fort Bend County, Texas
Trial Court Cause No. 01-CV-107,892-C




MEMORANDUM OPINION
          Appellants, MHI Partnership, Ltd. and McGuyer Homebuilders, Inc., have filed
an unopposed motion to dismiss their appeal.  No opinion has issued.  Accordingly,
we grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a)(1).
          We overrule as moot all other pending motions in this appeal and direct the
clerk to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.